Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/22/2022 has been entered. 
Pending claims 1-17 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funseth (US 20150375247) in view Parrish (US 20190174751).
Regarding claim 1, Funseth discloses an agricultural spraying machine (figs. 1-2, 30), comprising: 
a fluid delivery network (fluid distribution pipe, par. 70) with a pump (par. 169) in hydraulic communication (fluid communication) with a plurality of spaced-apart nozzles (100/300, see figs. 1 and 30); and 
an electronic controller (600, fig. 2) configured to receive and store an operating parameter (parameter in flow charts 1-5 for numbered blocks in respective figures 13 through 17, 29; par. 103: “the target spray pressure or spray rate is a priori calculated based on information including a particular speed of vehicle travel, wind compensation, type of chemical (manufacturing specification as to the dosage per acre) and the information is placed in a look-up table stored in the computer's memory as depicted in FIG. 2”) for each nozzle of the plurality of spaced-apart nozzles (100 or 300; par. 128) for each one of a plurality of drift reduction classes (par. 112 describes pressure calculation associated with factors that result in spray drifts, i.e. travel speed, wind speed; par. 154 describes pre-programmed settings that can be used for various spraying conditions such as no wind, or high wind; the different parameters applied for no wind and for high wind constitute different drift reduction classes), 
wherein the controller (600) is operable to control at least one of the pump (via target spray pressure selection, par. 106), a vehicle speed, a nozzle selection (nozzle selections are shown in figs. 14-18, par. 111), and a display (figs. 10A, 10B show display control screen; par. 68) based on the operating parameter of each nozzle of the plurality of spaced-apart nozzles (100 or 300; par. 128) for a selected one (parameter for no wind or for high wind, par. 154; from the list of parameters in figs. 13-17, 29) of the plurality of drift reduction classes.
While Funseth discloses various method to reduce drift affected by surrounding conditions of the spraying operation (par. 154, par. 103: “the target spray pressure or spray rate is a priori calculated based on information including a particular speed of vehicle travel, wind compensation, type of chemical”), Funseth does not explicitly classify the plurality of drift reduction classes in terms of percentage by which drift is reduced when operating within the specified operating parameter. 
However, Parrish discloses various consideration of drift reduction classes (par. 29) for herbicide composition, wherein the drift reduction classes are referenced in term of percentage by which drift is reduced (par. 29: “the amount of drift of the herbicide application composition can be reduced by as much as 20, 30, or 50 percent, e.g., 60, 70, or 80 percent, meaning that the amount of drift that occurs upon spraying the herbicide application composition that contains the adjuvant”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Parrish to classify the different operating parameter to associate with the plurality of drift reduction classes in term of percentages (“20, 30, or 50 percent, e.g., 60, 70, or 80 percent”) by which drift is reduce. Associating the operation parameter(s) with the drift reduction percentages would improve the versatility of the system and allow for further analysis of different combination of variables that would improve the spray application.

Regarding claim 14, Funseth discloses a method of controlling an agricultural spraying machine (machines with components shown in figs. 1, 1A, 2, 30) having a fluid delivery network (fluid distribution pipe) with a pump (par. 169) in hydraulic communication with a plurality of spaced-apart nozzles (100, 300), the method comprising: 
receiving and storing a respective operating parameter (parameter in flow charts 1-5 for numbered blocks in respective figures 13 through 17, and also figures. 28-29) for each nozzle of the plurality of spaced-apart nozzles (100 or 300; par. 128) for each one of a plurality of drift reduction classes (par. 112 describes pressure calculation associated with factors that result in spray drifts, i.e. travel speed, wind speed; par. 154 describes pre-programmed settings that can be used for various spraying conditions such as no wind, or high wind; the different parameters applied for no wind and for high wind constitute different drift reduction classes); 
selecting one of the plurality of drift reduction classes (selecting one of the blocks; par. 128); and 
controlling one of the pump, a vehicle speed, a nozzle selection (figs. 28 shows nozzle selection), and a display (figs. 10A and 10B show the display of the system, par. 72) based upon the operating parameter of each nozzle of the plurality of spaced-apart nozzles (100 or 300; par. 128) for the selected drift reduction class (selected numbered blocks; par. 128). 
While Funseth discloses various method to reduce drift affected by surrounding conditions of the spraying operation (par. 154, par. 103: “the target spray pressure or spray rate is a priori calculated based on information including a particular speed of vehicle travel, wind compensation, type of chemical”), Funseth does not explicitly classify the plurality of drift reduction classes in terms of percentage by which drift is reduced when operating within the specified operating parameter. 
However, Parrish discloses various consideration of drift reduction classes (par. 29) for herbicide composition, wherein the drift reduction classes are referenced in term of percentage by which drift is reduced (par. 29: “the amount of drift of the herbicide application composition can be reduced by as much as 20, 30, or 50 percent, e.g., 60, 70, or 80 percent, meaning that the amount of drift that occurs upon spraying the herbicide application composition that contains the adjuvant”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Parrish to classify the different operating parameter to associate with the plurality of drift reduction classes in term of percentages (“20, 30, or 50 percent, e.g., 60, 70, or 80 percent”) by which drift is reduce. Associating the operation parameter(s) with the drift reduction percentages would improve the versatility of the system and allow for further analysis of different combination of variables that would improve the spray application.

Regarding claim 2, Funseth, as modified in view of Parrish (par. 29), discloses a pressure sensor (pressure transducer, par. 102) configured to measure a pressure of the fluid delivery network, and wherein the operating parameter is an upper pressure limit (“PSI range” shown in figs. 14-18 have upper limits).  

Regarding claim 3, Funseth, as modified in view of Parrish (par. 29), discloses the controller (600) is further configured to receive and store a lower pressure limit for each nozzle of the plurality of spaced-apart nozzles (100; par. 128) for each one of the plurality of drift reduction

Regarding claim 5, Funseth, as modified in view of Parrish (par. 29), discloses the a user interface (612, fig. 2, and figs. 10A, 10B, par. 104) in communication with the controller (600, 620), wherein the user interface (touch screen 612) is operable (capable of) to receive the operating parameter for each nozzle of the plurality of spaced-apart nozzles (100 or 300; par. 128) for each one of the plurality of drift reduction classes (par. 73, 104, 105, 117).
Regarding claim 10, Funseth discloses wherein the plurality of spaced-apart nozzles (100) comprises a plurality of nozzle groups (see fig. 28, nozzle groups 1-4), wherein each nozzle group comprises a plurality of nozzles (each nozzle groups has nozzle 1 and nozzle 2, see fig. 28) that can be independently activated (see fig. 28), wherein, when activated, a nozzle from the plurality of nozzles is put into hydraulic communication with the fluid delivery network (fig. 28: illustration of various mode where different individual nozzle shown to be spraying, indicates hydraulic communication with fluid delivery network).

Regarding claim 11, Funseth, as modified in view of Parrish (par. 29), discloses the controller (600, 620, par. 72, 102) is configured to automatically select and activate at least one nozzle (each of nozzle 1, 2, fig. 28) from each nozzle group (nozzle groups 1-4, figs. 28, 29) based upon the operating parameter of a currently selected drift reduction class (one of blocks 1-6). 

Regarding claim 13, Funseth, as modified in view of Parrish (par. 29), discloses the controller (600, 620) is configured to select one of the plurality of drift reduction classes (one of the spraying instruction blocks, i.e. numbered blocks shown in figs. 14-18, 29) based upon a location identifier (location associated with a prescription map; par. 126). 

Regarding claim 15, Funseth, as modified in view of Parrish (par. 29), discloses the method further comprising: 
receiving an application map (par. 126: “prescription map”) having a plurality of regions (par. 126: “the terrain gradient changes on a variable prescription map” indicates more than one different region) each associated with one of the plurality of drift reduction classes (numbered blocks with different spray instructions; figs. 13-18, 28); and 
receiving a location identifier (location of the machine, par. 68, GPS/locator 606, par. 72); and 
selecting one of the plurality of drift reduction classes (selecting one of the numbered blocks or transitioning between on block to another block in figs. 13-18, 28 to operate according to application rate from the prescription map, par. 126, and compensation for machine turning, par. 128) based upon the application map and the location identifier. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funseth (US 20150375247) in view Parrish (US 20190174751), further in view of Peterson (US 20130103211). 
Regarding claim 4, Funseth, as modified in view of Parrish (par. 29), teaches the range of pressure desired for numbered operation blocks (Funseth’s figs. 14-18), which include upper pressure limit in the fluid delivery network, but does not specifically teach the controller is configured to cause the pump to operate at a pump speed to maintain pressure of the fluid delivery network below the upper pressure limit of each nozzle of the plurality of spaced-apart nozzles (100 or 300; par. 128) for the selected one of the plurality of drift reduction classes.
However, Peterson teaches a spraying machine in the same field of endeavor, having the controller (machine controls 74) configured to cause the pump to operate at a pump speed to maintain pressure of the fluid delivery network (par. 26: “control pump speed”, 27, 30, 33). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Peterson to have the controller configured to cause the pump to operate at a pump speed to maintain pressure of the fluid delivery network below the upper pressure limit of the selected one of the plurality of drift reduction classes. Doing so would improve system versatility to handle applications in complicated terrains or unexpected weather changes, as suggested by Peterson in paragraph 15, or give additional adjustment to address unexpected problems with clogged nozzle or over-spraying suggested in Funseth paragraph 111. 

Claims 6-9, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funseth (US 20150375247) in view Parrish (US 20190174751), further in view of Wendte (US 20090192654). 
Regarding claims 6 and 7, Funseth, as modified in view of Parrish (par. 29), discloses the controller is configured to receive (par. 103: “the target spray pressure or spray rate is a priori calculated based on information including a particular speed of vehicle travel, wind compensation, type of chemical (manufacturing specification as to the dosage per acre) and the information is placed in a look-up table stored in the computer's memory as depicted in FIG. 2”) an application rate setpoint (spray rate info), a nozzle reference flow (nozzle flow rate associated with different size “03” or “04” nozzles, or different duty cycle in figs. 14-18, see also flow gpm tables shown in par. 167) and a nozzle reference pressure (Psi range listed in figs. 14-18 and par. 167), and the operating parameter (operating instructions for the nozzles based on the numbered blocks, figs. 14-18) of the selected one of the plurality of drift reduction classes. Funseth further mention that pressure is often dictated by the delivery of a particular amount of chemical specified to supply sufficient nutrients or herbicide or paint coverage and the fluid release frequency is correspondingly reduced if the vehicle slows down (par. 90), and that an operator may implement operation 806 for purposes including turn compensation, where the outer end of the boom travels faster and should receive a higher fluid flow rate than the inner end of the boom. By adjusting the pressure, the flow rate is correspondingly adjusted (par. 128).
Funseth does not teach the controller is configured to calculate an active speed setpoint based at least in part upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, the operating parameter of the selected one of the plurality of drift reduction classes (claim 6), and a product pressure setpoint, wherein the active speed setpoint varies based on the product pressure setpoint (claim 7). 
Wendte discloses a spraying machine that utilize various data inputs (fig. 3A) to calculate an optimum sprayer speed associated with nozzle pressure, chemical application rate (application rate setpoint), and chemical operating pressure (par. 59, corresponding to the “product pressure setpoint”) to accurately apply the crop inputs (par. 6, 61, 62, steps S170, and S200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Wendte to have the controller configured to calculate an optimum travel speed or an active speed setpoint based at least in part upon the given data inputs including the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, and the operating parameter of the selected one of the plurality of drift reduction classes (claim 6), and a product pressure setpoint, wherein the active speed setpoint varies to optimize spraying with the product pressure setpoint (claim 7) because the pressure required with apply an appropriate dose varies with different chemical, which in turn affect the amount of chemical delivery, as suggested by Funseth in paragraph 90. Doing so would make the system more efficient and accurate during the spraying application when taking in consideration the weather, system components and product properties, as suggested by Wendte in paragraph 6. 

Regarding claim 8, Funseth does not teach the controller is configured to limit a forward speed of the machine at or below the active speed setpoint. 
However, Wendte teaches a spraying machine 10 that utilize controller 48 that can limit a forward speed of the machine via sprayer auto guidance and/or speed control 54 (par. 50) based on calculated optimum travel speed (par. 62) to make appropriate sprayer adjustment. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Wendte to have the controller configured to limit a forward speed of the machine at or below the active speed setpoint. Doing so would make the system more efficient and accurate during the spraying application when taking in consideration the weather, system components and product properties, as suggested by Wendte in paragraph 6.

Regarding claim 9, Funseth, as modified, discloses a screen 612 to display pre-set control information (par. 115), and to display spraying modes and operating parameters (figures 11B, 11C, 12, par. 112, 115).  Funseth also include the nozzle travel speed as one of the system parameters (par. 114), but does not teach the controller being configured to display the active speed setpoint on the display. 
Considering that the travel speed being a parameter that affect the spraying operation and finite number of options to display or not display active travel speed set point, it would have been prima facie obvious to try configuring the controller to show the active speed setpoint parameter on the display for better system monitor and adjustment. Doing so would allow the operator to monitor the machine movement associated with the respective spraying mode for appropriate intervention or adjustment. 
 
Regarding claim 12, Funseth, as modified in view of Parrish (par. 29), discloses a nozzle set (a set of nozzles that are chosen to be activated in each of the blocks 1-6; see fig. 28) comprises at least one nozzle (one of the nozzle 1 or nozzle 2) from each nozzle group (nozzle groups 1-4; figs. 28-29). Funseth also teaches the controller operate the sprayer based on the speed sensor (speedometer; par. 102) and automatically select and activate a nozzle set (as shown in fig. 28) using pre-programmed instruction.
Funseth does not teach the controller is configured to calculate a speed range for each of the plurality of drift reduction classes, and to automatically select and activate a nozzle set based upon a sensed actual speed and the speed range. 
However, Wendte discloses a spraying machine that utilize a controller 48 (fig. 2) and various data inputs (fig. 3A) to calculate an optimum sprayer speed associated with nozzle condition to accurately apply the crop inputs (par. 6, 61, 62, steps S170, and S200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Wendte to utilize the controller configured to calculate a speed range for each of the plurality of drift reduction classes (operating blocks), and to automatically select and activate a nozzle set based upon a sensed actual speed and the speed range. Since the travel speed of the nozzle/machine affect spray coverage, doing so would improve accuracy in application of the spraying/crop inputs as suggested by Wendte in Abstract.  

Regarding claim 16, Funseth, as modified in view of Parrish (par. 29), discloses the method further comprising: 
receiving an application rate setpoint (spray rate info, rate changes according to prescription map, par. 126), a nozzle reference flow (flow designated in the numbered blocks shown in figs. 13-18, 28), and a nozzle reference pressure (pressure designated in the numbered blocks shown in figs. 13-18, 28; par. 103: “the target spray pressure or spray rate is a priori calculated based on information including a particular speed of vehicle travel, wind compensation, type of chemical (manufacturing specification as to the dosage per acre) and the information is placed in a look-up table stored in the computer's memory as depicted in FIG. 2”) and the operating parameter (operating instructions for the nozzles based on the numbered blocks, figs. 14-18) of each nozzle of the plurality of spaced-apart nozzles (100; par. 128) for the selected one of the plurality of drift reduction classes. Funseth further mention that pressure is often dictated by the delivery of a particular amount of chemical specified to supply sufficient nutrients or herbicide or paint coverage and the fluid release frequency is correspondingly reduced if the vehicle slows down (par. 90), and that an operator may implement operation 806 for purposes including turn compensation, where the outer end of the boom travels faster and should receive a higher fluid flow rate than the inner end of the boom. By adjusting the pressure, the flow rate is correspondingly adjusted (par. 128).
Funseth does not teach the step of calculating an active speed setpoint based at least in part upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, the operating parameter. 
Wendte discloses a spraying machine that utilize various data inputs (fig. 3A) to calculate an optimum sprayer speed associated with nozzle pressure, chemical application rate (application rate setpoint), and chemical operating pressure (par. 59, corresponding to the “product pressure setpoint”) to accurately apply the crop inputs (par. 6, 61, 62, steps S170, and S200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Wendte to include a step of calculating an active speed setpoint based at least in part upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, the operating parameter of the selected one of the plurality of drift reduction classes. Doing so would make the system more efficient and accurate during the spraying application since the weather, system components, and traveling conditions of the machine affect spraying application, as suggested by Wendte in paragraph 6, 62. 
 
Regarding claim 17, Funseth, as modified in view of Parrish (par. 29), discloses the method further comprising: 
receiving a nozzle reference flow (nozzle flow rate associated with different size “03” or “04” nozzles, or different duty cycle in figs. 14-18, see also flow gpm tables shown in par. 167) and a nozzle reference pressure (Psi range listed in figs. 14-18 and par. 167) for each one of a plurality of nozzle sets (nozzle groups 1-4 shown in figs. 28 and 29; par. 103: “the target spray pressure or spray rate is a priori calculated based on information including a particular speed of vehicle travel, wind compensation, type of chemical (manufacturing specification as to the dosage per acre) and the information is placed in a look-up table stored in the computer's memory as depicted in FIG. 2”) of the plurality of spaced-apart nozzles (100, par. 128). Funseth further teaches using different spray instructions for different nozzle sets due to different speed of the nozzles, i.e. when machine is turning, outer end of the boom travel faster (par. 90, 128). 
Funseth does not teach a step of calculating a respective speed setpoint for each one of the plurality of nozzle sets for each of the plurality of drift reduction classes. 
Wendte discloses a spraying machine that utilize various data inputs (fig. 3A) to calculate an optimum sprayer speed associated with nozzle pressure, chemical application rate (application rate setpoint), and chemical operating pressure (par. 59, corresponding to the “product pressure setpoint”) to accurately apply the crop inputs (par. 6, 61, 62, steps S170, and S200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funseth to incorporate the teachings of Wendte to include a step of calculating an active speed setpoint based at least in part upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, the operating parameter of the selected one of the plurality of drift reduction classes to better address the concern in Funseth that different parts of the boom moving faster or slower than another. Doing so would make the system more efficient and accurate during the spraying application since the weather, system components, and traveling conditions of each nozzle sets on the machine affect spraying application, as suggested by Wendte in paragraph 6, 62 and Funseth in paragraphs 90 and 162. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 6-9, 12, 16, 17, applicant argues that Wendte does not teach anything regarding receiving and storing respective operating parameter for each of the plurality of space-apart nozzles for each one of the plurality of drift reduction classes (remarks page 10). 
In response to applicant's arguments against the Wendte reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the features of receiving and storing respective operating parameter for each nozzle are taught by primary reference Funseth (par. 103: “the target spray pressure or spray rate is a priori calculated based on information including a particular speed of vehicle travel, wind compensation, type of chemical (manufacturing specification as to the dosage per acre) and the information is placed in a look-up table stored in the computer's memory as depicted in FIG. 2”). Wendte was relied upon to show known obvious solution to “calculate an active speed setpoint based at least in part upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, the operating parameter” in agricultural system. Since Funseth and Wendte are in the same field of endeavor, a person of ordinary skill would have had the technological capabilities to incorporate the teachings from both Funseth and Wendte to utilize both features of receiving and storing respective operating parameter and calculate active speed setpoint based on the stored data, including the stored operating parameter. 
The prior art rejection is maintained for the reason set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752